DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15/689466, attorney docket AB0065-US 111548-239058. Application is assigned an effective filing date of 06/05/2018 based on application filing date, and applicant is Intel Corp.  Claims 1, 2 and 4-15 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8 14 and 15 are rejected under 35 U.S.C. 103 as being as being unpatentable over Xiao (U.S. 2014/0151637) in view of Balakrishnan et al. (U.S. 2017/0194318).

As for claim 1,
Xiao teaches an integrated circuit structure, comprising: 
a silicon substrate 1(00 [0017]); 
a III-nitride (III-N) substrate (AlN 101, [0021]) over the silicon substrate; 
a first III-N transistor (119, left) and a second III-N transistor (119, right) on the III-N substrate; and 
an insulator structure (106/113 [0036]) formed in the III-N substrate between the first III-N transistor and the second III-N transistor, wherein 
the insulator structure comprises one of: a shallow trench filled with an oxide, nitride or low-K dielectric (can be oxide or nitride [0037], ILD 113 may be oxide or nitride [0055]), 
or a first gap adjacent to the first III-N transistor and a second gap adjacent to the second III-N transistor.
Xiao does not teach that the oxide, nitride or low-K dielectric is coplanar with a top of metal contacts on the respective source and drain regions of the first III-N transistor and the second III-N transistor;
However, Balakrishnan teaches in figure 24, an STI insulator structure (STI) between transistors where the STI top surface is coplanar with the top of the contacts (1900).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the taller STI as taught by Balakrishnan in the device of Xiao because it would provide better isolation without a seam. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Xiao in view of Balakrishnan makes obvious the integrated circuit structure of claim 1, wherein the first III-N transistor and the second III-N transistor comprise gallium nitride (GaN) transistors (quantum well layer is GaN [0024]).

As for claim 3,
Xiao in view of Balakrishnan makes obvious the integrated circuit structure of claim 1, wherein the oxide, nitride or low-K dielectric is coplanar with a top of metal contacts (115) on the respective source and drain regions (111) of the first III-N transistor and the second III-N transistor (planarized in figure 10 to the same height).

As for claim 8,
Xiao in view of Balakrishnan makes obvious the integrated circuit structure of claim 1, and Xiao teaches that sides of the respective source and drain regions of the first III-N transistor and the second III-N transistor form sidewalls of the shallow trench (shown in figures).

As for claim 14,
Xiao in view of Balakrishnan makes obvious the integrated circuit structure of claim 1, and teaches that the first III-N transistor comprises source and drain regions (111,112), a polarization layer (102) on the III-N substrate between the source and drain regions, and 
a gate electrode (119) over the polarization layer.

As for claim 15,
Xiao in view of Balakrishnan makes obvious the integrated circuit structure of claim 1, wherein the second III-N transistor comprises source and drain regions (111/112), a polarization layer (102) on the III-N substrate between the source and drain regions, and a gate electrode (119) over the polarization layer.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Karlsson et al. (U.S. 6,657,276).

As for claim 4,
Xiao in view of Balakrishnan makes obvious the integrated circuit structure of claim 1, 
But does not teach that the shallow trench is filled with a bi-layer stack comprising a high-K dielectric liner formed on the sidewalls and a bottom of the shallow trench, and the oxide, nitride or low-K dielectric formed on the high-K dielectric and filling a remainder of the shallow trench.
However, Karlsson teaches in figure 1, a shallow trench is filled with a bi-layer stack comprising a high-K dielectric liner (20) formed on the sidewalls and a bottom of the shallow trench (10), and the oxide (22), nitride or low-K dielectric formed on the high-K dielectric and filling a remainder of the shallow trench ([co3 ln17]).
It would have been obvious to one skilled in the art at the effective filing date of this application add a high-k liner to the STI because “The use of a high-K liner 20 for the isolation region 10 is also advantageous since the high-K material has improved barrier (and hence isolation) properties over standard-K materials. In addition, high-K material layers also tend to have good corner rounding when deposited as a conformal layer. Such corner rounding facilitates conformance of the fill section 22 within the liner 20” [co 4 ln22]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 5,
Xiao in view of Balakrishnan and Karlsson makes obvious the integrated circuit structure of claim 4, and in the suggested combination, Karlsson teaches that the high-K dielectric liner comprises one of aluminum oxide and hafnium oxide ([c3 ln25, c4 ln57]).

As for claim 6,
Xiao in view of Balakrishnan and Karlsson makes obvious the integrated circuit structure of claim 4, and in the suggested combination, Karlsson makes obvious that the high-K dielectric liner is approximately 2 nm in thickness (5-50nm, but may be adjusted to improve stress [co4ln14].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Hsiung (U.S. 2014/0131720).

As for claim 7,
Xiao in view of Balakrishnan makes obvious the integrated circuit structure of claim 1, but does not teach that the shallow trench extends into the III-N substrate to a depth of approximately 200 nm to 500 nm.
However, Hsiung teaches that the shallow trench extends into the III-N substrate (104) to a depth of approximately 200 nm to 500 nm. (although Hsiung does not specify a depth, the depth is a result dependent variable because a greater depth will improve the isolation of current through the substrate, and would have been determined through routine experimentation.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the trench depth to 200-500nm. Because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao.

As for claim 9,
Xiao in view of Balakrishnan makes obvious the integrated circuit structure of claim 1, but does not teach that a width of the shallow trench is approximately 300 nm to several microns.
However, the trench width is a result dependent variable because a greater width will improve the isolation of current through the substrate, and would have been determined through routine experimentation.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the trench width to 300 nm. Because the general conditions are disclosed in the prior, art is it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

As for claim 10,
The prior art does not teach or make obvious the device of claim 10 that has the first gap is in contact with a source and drain region of the first III-N transistor and the second gap is in contact with a source drain region of the second III-N transistor, where the first gap and the second gap are separated by a dielectric material.
Claims 11-13 depend from claim 10 and carry the same novel features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN A BODNAR/Examiner, Art Unit 2893